EXAMINER’S COMMENT/REASONS FOR ALLOWANCE

EXAMINER’S COMMENT
Election/Restrictions
Claims 13-16 and 18-20 are allowable.  The Species Election of Species I and Species II, as set forth in the Office action mailed on June 25, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Species II, directed to a method wherein the electrolyte comprises a solid oxide, is no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.  Claim 17, the only claim in Species II, is withdrawn from consideration because the claim requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 13-16 and 18-20 are allowable. The restriction requirement of Group I and Group II, as set forth in the Office action mailed on June 25, 2020, has been The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of Group I is withdrawn.  Group I, claims 1-12, directed to an on-board aircraft electrochemical system no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, Ikezoe et al. (JP, 2004-022487) and Hoffjann et al. (US 2015/0308383),  teaches all of the limitations of claim 1 with the exception of: 
a controller programmed to alternatively operate the electrochemical cell in:
and
a second mode in which fuel is directed to the anode from the second anode fluid flow path, electric power is directed from the anode and cathode to the power sink, and nitrogen-enriched air is directed from the cathode to the fuel tank, the fire suppression system, or both the fuel tank and the fire suppression system.

The following is an examiner’s statement of reasons for allowance: the prior art of record, Ikezoe et al. (JP, 2004-022487) and Hoffjann et al. (US 2015/0308383),  teaches all of the limitations of claim 13 with the exception of: 
a first mode in which water or air is directed to the anode, electric power is provided to the anode and cathode to provide a voltage difference between the anode and the cathode, and nitrogen-enriched air is directed from the cathode to an aircraft fuel tank or an aircraft fire suppression system, and
a second mode in which fuel is directed to the anode, electric power is directed from the anode and cathode to one or more aircraft electric power-consuming systems or components, and nitrogen-enriched air is directed from the cathode to the aircraft fuel tank or aircraft fire suppression system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724